Citation Nr: 1009245	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to October 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2007 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).   

Although the RO implicitly reopened the Veteran's claim of 
service connection for  the bilateral hearing loss by 
deciding the issue on its merits in a December 2007 rating 
decision, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because that issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. Tinnitus was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein.

2. An unappealed August 1989 rating decision denied service 
connection for bilateral hearing loss based on findings that 
hearing loss was not manifested in service (and not shown); 
an October 1990 unappealed rating decision continued the 
denial on the basis that the Veteran did not have hearing 
loss by VA standards.    

3. Evidence received since the October 1990 rating decision, 
a July 2007 private  audiometry report, suggests that the 
Veteran has hearing loss; relates to the unestablished fact 
necessary to substantiate the claim of service connection for 
bilateral hearing loss; and raises a reasonable probability 
of substantiating the claim.

4. The Veteran is not shown to have a hearing loss disability 
of either ear by VA standards.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2. New and material evidence has been received and the claim 
of service connection for bilateral hearing loss may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3. Service connection for bilateral hearing loss is not 
warranted on de novo review.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Inasmuch as this decision reopens the 
claim of service connection  for bilateral hearing loss and 
addresses it de novo, there is no reason to belabor the 
impact of Kent on this matter, since any error in Kent-notice 
is harmless.  

Regarding the underlying claims of service connection for 
hearing loss and tinnitus, the Veteran was advised of VA's 
duties to notify and assist in the development of his claims 
prior to their initial adjudication.  An October 2007 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  This letter 
informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record and has not alleged that notice in this case was 
less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in November 2007.  The examination is adequate 
for rating purposes as it considered the evidence of record 
and the Veteran's reported history, and including the 
certified audiometry findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Service connection for tinnitus

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus. His DD 214 
reflects that his last duty station was aboard CGC Whitehorn. 

March 2005 to April 2006 VA outpatient treatment records are 
silent for complaints, findings, treatment, or diagnosis 
relating to tinnitus. 

July 2007 audiometry from Alternative Hearing Aids Centers 
notes that the Veteran complained of tinnitus that may have 
been caused by being on board ships and being a 50 caliber 
gun captain. 	

In his August 2007 claim the Veteran stated he suffered 
acoustic trauma from machine guns, mortars, paint shop sand 
blasting, and sleeping above the generators aboard CGC 
Redwood.  He indicated that he did not have significant post-
service noise exposure.  He claims that his service 
separation examination report shows he had hearing loss.  He 
also indicated that he is certain that he mentioned ringing 
in his ears on service separation examination.  

On November 2007 VA examination, the Veteran reported that 
during his time in the Coast Guard he was a cutterman, 
coxswain, rifleman, and pistol marksman.  He reported 
tinnitus with an unknown date of onset, at first periodic, 
but increasing in the last three years.  The tinnitus was 
reported as constant and bilateral. The examiner noted that 
there was no record of a complaint of tinnitus located in the 
Veteran's military records.  Based on review of the Veteran's 
military records, test results, and his report of noise 
exposure, the examiner opined that "the Veteran's claim for 
hearing disability and tinnitus cannot be supported."  
 
The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma during service.  It is not in 
dispute that he now has tinnitus and by virtue of his 
occupation in service he likely had some degree of exposure 
to noise trauma therein.  However, as tinnitus was not noted 
in service, service connection for such disability on the 
basis that it became manifest in service and persisted is not 
warranted.  

Consequently, what is required to establish service 
connection for the Veteran's tinnitus is competent evidence 
of a nexus between such disability and the Veteran's 
service/noise trauma therein.  See Hickson, 12 Vet. App. at 
253.  There is no such evidence in the record.  The only 
competent evidence that directly addresses this matter is 
opinion the audiologist on the November 2007 VA examination.  
He opined in essence that the Veteran's claimed etiology was 
unsupported given the absence of notation of tinnitus in 
service.  The examiner is a medical professional and is 
competent to offer the opinion.  He reviewed the Veteran's 
STRs in conjunction with the examination, and based his 
opinion on the Veteran's reported history and testing 
results. Therefore, the opinion is probative medical 
evidence.  As there is no competent (medical) evidence to the 
contrary, it is persuasive.

The Board notes the Veteran's allegation that he mentioned 
ringing in the ears at separation.  Given the detailed 
findings reported at that time, with no mention of tinnitus, 
the Board finds such account self-serving and not credible. 

It is also noteworthy that the first postservice clinical 
notation of the Veteran's tinnitus was in 2007, more than 19 
years after service.  Such a lengthy time interval between 
service and the first postservice clinical notation of 
complaints or symptoms associated with a disability for which 
service connection is sought is, of itself, a factor for 
consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service). 

While the Veteran may be competent to testify as to the 
symptoms he experiences, including the presence of ringing in 
his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), he 
is not competent to relate such disability to service/noise 
exposure therein by his own opinion.  He is a layperson and 
lacks the medical training necessary to achieve competence in 
determinations on medical etiology.  Whether current tinnitus 
is related to remote noise trauma is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Therefore, the benefit of the doubt rule does not apply; 
service connection for tinnitus must be denied. 

Bilateral hearing loss - New and Material Evidence to Reopen 

Service connection for hearing loss was initially denied by 
an August 1989 unappealed rating decision which found that 
hearing loss was not manifested in service (and not shown).  
The Veteran did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105.  An October 1990 rating decision 
continued the denial on the basis that the Veteran did not 
have a hearing loss disability by VA standards.  The October 
1990 rating decision is the most recent final decision in the 
matter of service connection for bilateral hearing loss.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not previously associated 
with the record/considered.  Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

Evidence of record at the time of the October 1990 rating 
decision included:

*	A report of February 1968 entrance examination, 
audiometry revealed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
NA
-10
LEFT
0
-10
-10
NA
0

*	STRs silent for complaints, findings, treatment, or 
diagnosis relating to hearing loss

*	A report of January 1978 reenlistment examination; 
puretone thresholds that were not 0 were: left ear, 10 
at 4000 Hz and right ear 5 at 4000 Hz. 

*	An October 1979 hearing conservation data sheet; 
puretone thresholds that were not 0 were: left ear, 5 at 
4000 Hz and right ear 10 at 4000 Hz.  

*	A report of February 1981 reenlistment examination; 
puretone thresholds that were not 0 were: left ear, 5 at 
3000 Hz, 15 at 4000 Hz and right ear 5 at 1000 Hz, 15 at 
3000 Hz, and 10 at 4000 Hz.  

*	A report of October 1981 reenlistment examination; 
puretone thresholds that were not 0 were: left ear, 15 
at 4000 Hz and right ear 5 at 4000 Hz.  

*	Reports of January 1985 and January 1986 reenlistment 
examinations; puretone thresholds were 0 at every 
frequency

*	A report of May 1988 service retirement examination 
noting, "There has been a slight hearing decrease of 
dBA at 4KHz o.d. and 15 dBA at both 4KHz and 6KHz since 
last PE: 6Jan86."  Audiometry revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
15
LEFT
5
0
0
0
10

Evidence received since the October 1990 rating decision 
includes: 

*	Duplicate copies of STRs 

*	July 2007 private audiometry from Alternative Hearing 
Aids Centers, suggesting that the Veteran has some 
hearing loss at the frequencies tested 

*	A report of November 2007 VA examination showing the 
Veteran had bilateral hearing within normal limits 
through 6000 Hz with excellent speech discrimination 
bilaterally.  He had sloping to a mild hearing loss in 
the right ear and in the left ear at 8000 Hz.  Speech 
discrimination using Maryland CNC testing was 96 percent 
bilaterally.  The examiner noted that only puretone 
threshold levels between 500 - 4000 Hz were considered 
for rating purposes.  He noted that the Veteran's 
hearing loss was within normal limits through 6000 Hz at 
the time of his discharge.  He stated that, "Even 
though hearing loss was detected at 8000 Hz, for rating 
purposes, hearing is considered to be [within normal 
limits] bilaterally." Based on review of the Veteran's 
military records, test results, and his report of noise 
exposure, the examiner opined that "the Veteran's claim 
for hearing disability and tinnitus cannot be 
supported."  Speech discrimination was 96 percent, 
bilaterally. Audiometry revealed puretone thresholds as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
0
0
0
0
15

The October 1990 rating decision denied the Veteran's claim 
of service connection for bilateral hearing loss on the basis 
that a hearing loss disability was not shown.  For evidence 
to be found new and material in this matter, it must be 
evidence not of record in October 1990 that shows (or 
suggests) that the Veteran has hearing loss.  The July 2007 
private audiometry from Alternative Hearing Aids Centers is 
just such evidence, as it suggests that the Veteran has some 
hearing loss at the frequencies tested.  Taken at face value 
(as is required for the purpose of determining whether a 
claim should be reopened), this evidence relates directly to 
the unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss, and raises a 
reasonable possibility that the claim may be substantiated.  
Accordingly, the additional evidence received is both new and 
material, and the claim of service connection for bilateral 
hearing loss may (and must) be reopened.  

Bilateral hearing loss - De Novo Review 

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 
At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying the appeal for Board review.

A hearing loss disability by VA standards was not manifested 
in service, and there is no evidence that SNHL was manifested 
to a compensable degree in the first year following the 
Veteran's discharge from active duty.  Consequently, service 
connection for a hearing loss disability of either ear on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for SNHL as an organic 
disease of the nervous system under 38 U.S.C.A. § 1112) is 
not warranted.  

It is not in dispute that by virtue of his service the 
Veteran was exposed to some degree of noise trauma.  However, 
a threshold requirement for establishing his claim of service 
connection for bilateral hearing loss disability (as in any 
claim seeking service connection) is that there must be 
competent evidence of the disability for which service 
connection is sought (in this case bilateral hearing loss 
disability).  Significant in this regard is that hearing loss 
disability is defined by regulation (38 C.F.R. § 3.385), and 
whether the requirements therein are met requires specific 
hearing acuity measurement studies.  Hence, the existence of 
a hearing loss disability cannot be established by lay 
observation, alone.  Notably, while the private audiometry 
indicates and the November 2007 VA examiner notes that the 
Veteran does have some high frequency hearing loss, such 
hearing loss does not meet the definition of a hearing loss 
disability by VA standards.  

No audiometry of record has found the Veteran to have a 
hearing loss disability (as defined by VA standards) in 
either ear.  In the absence of proof of such disability there 
is no valid claim for service connection for hearing loss.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the initial threshold requirement for establishing a claim 
of service connection, competent evidence of the disability 
for which service connection is sought, is not met, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.  


ORDER

Service connection for tinnitus is denied. 

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted; service connection for 
bilateral hearing loss is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


